PER CURIAM.
James Garcia appeals the summary denial of this motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm but write to address Garcia s claim that he has not been awarded all of the jail time credit to which he is entitled. Garcia failed to allege that his claim for additional jail credit could be ascertained from the face of the court records; therefore, his motion is facially insufficient. See State v. Mancino, 714 So.2d 429 (Fla.1998) (holding that credit time issues are cognizable in a rule 3.800 motion when it is affirmatively alleged that the court records demonstrate on their face an entitlement to relief); see also Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998) (holding that the allegations required by Mancino would have to address at a minimum how and where the record demonstrated an entitlement to relief). Accordingly, we affirm the trial court’s denial of Garcia’s motion. However, this affirmance is without prejudice to Garcia filing a motion under rule 3.800 which meets the pleading requirements of Mancino and Baker if he is able to do so.
THREADGILL, A.C.J., and BLUE and GREEN, JJ., Concur.